DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive.
	Applicant asserts, on pages 9-10 of Remarks, that “Nogami fails to disclose i) identifying whether an active downlink (DL) bandwidth part (BWP) of a terminal is configured with a common search space (CSS) for monitoring system information”.  On the contrary, Nogami states, in paragraph [0095]:  “Based on the number of the OFDM symbols that are specified by the CFI1, the terminal 102 configures the E-CSS (Step S1903). When the E-CSS is configured, in the E-CSS that is configured, the terminal 102 monitors the random access response, the E-PDCCH (the UL grant) that gives an instruction to transmit data from the terminal 102 to the target base station, or the like.” [emphasis added].  Clearly, Nogami discloses identifying that the E-PDCCH (i.e., the active downlink bandwidth part of the terminal) that the terminal monitors is configured with E-CSS.
Applicant’s arguments with respect to final limitation of each of independent claims 1, 6, 11, and 14 have been considered but are moot because the arguments do not apply to the new reference, Kwon, being used in the current rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al., U.S. Patent Application Publication 2015/0131605 (hereinafter Nogami), in view of Kwon et al., U.S. Patent Application Publication 2014/0112308 (hereinafter Kwon). 
Regarding claim 1, Nogami discloses a method performed by a base station in a wireless communication system (disclosed is a method performed by a source base station in a wireless communication system, according to [0094]-[0095], Fig. 19), the method comprising:

	Nogami does not expressly disclose transmitting, to the terminal, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS.
	Kwon discloses transmitting, to the terminal, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS (a UE receives RRC signaling that includes system information for a serving cell, for the purpose of configuring a common search space for the downlink allocation for said UE (the downlink allocation is therefore not yet configured with the common search space), according to [0065]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami with Kwon by transmitting, to the 
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent collisions between various terminals accessing a wireless network (Kwon:  [0007]). 
	Regarding claim 6, Nogami discloses a method performed by a terminal in a wireless communication system (disclosed is a method performed by a terminal in a wireless communication system, according to [0094]-[0095], Fig. 19), the method comprising:
	identifying whether an active downlink (DL) bandwidth part (BWP) of the terminal is configured with a common search space (CSS) for monitoring system information, the active DL BWP being a subset of a total bandwidth of a serving cell (a source base station determines that a handover of the terminal is to take place, and that corresponding information should be sent to said terminal so that said terminal is able to configure E-CSS (E-CSS in interchangeable with E-PDCCH, or enhanced physical downlink control channel [“DL BWP”], according to [0064], and as illustrated in Figs. 1 and 2, any given physical downlink control channel is a subset of a total bandwidth of a serving cell) for the target base station so that said terminal will be able to monitor system information that is transmitted by said target base station (which means that it is identified that the DL BWP is not yet configured with a CSS for monitoring system information), according to [0095]).

	Kwon discloses receiving, from a base station, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS (a UE receives RRC signaling that includes system information for a serving cell, for the purpose of configuring a common search space for the downlink allocation for said UE (the downlink allocation is therefore not yet configured with the common search space), according to [0065]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami with Kwon by receiving, from a base station, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent collisions between various terminals accessing a wireless network (Kwon:  [0007]).
	Regarding claim 11, Nogami discloses a base station in a wireless communication system (disclosed is a source base station in a wireless communication system, according to [0094]-[0095], Fig. 19), the base station comprising:
	a transceiver (the source base station transmits a message to a terminal, according to [0095], Fig. 19, and therefore necessarily comprises a transceiver); and

	identify whether an active downlink (DL) bandwidth part (BWP) of a terminal is configured with a common search space (CSS) for monitoring system information, the active DL BWP being a subset of a total bandwidth of a serving cell (the source base station determines that a handover of a terminal is to take place, and that corresponding information should be sent to said terminal so that said terminal is able to configure E-CSS (E-CSS in interchangeable with E-PDCCH, or enhanced physical downlink control channel [“DL BWP”], according to [0064], and as illustrated in Figs. 1 and 2, any given physical downlink control channel is a subset of a total bandwidth of a serving cell) for the target base station so that said terminal will be able to monitor system information that is transmitted by said target base station (which means that it is identified that the DL BWP is not yet configured with a CSS for monitoring system information), according to [0095]).
	Nogami does not expressly disclose transmitting to the terminal, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS.
	Kwon discloses transmitting to the terminal, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS (a UE receives RRC signaling that includes system information for a serving cell, for the purpose of configuring a common search space for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami with Kwon by transmitting to the terminal, a radio resource control (RRC) message including the system information of the serving cell in case that the active DL BWP is not configured with the CSS.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent collisions between various terminals accessing a wireless network (Kwon:  [0007]).
	Regarding claim 14, Nogami discloses a terminal in a wireless communication system (disclosed is a terminal in a wireless communication system, according to [0094]-[0095], Fig. 19), the terminal comprising:
	a transceiver (the terminal communicates with base stations, according to [0095], Fig. 19, and therefore necessarily comprises a transceiver); and
	a controller coupled with the transceiver (the terminal communicates with base stations, according to [0095], Fig. 19, and therefore necessarily comprises a controller coupled with the transceiver) and configured to:
	identify whether an active downlink (DL) bandwidth part (BWP) of the terminal is configured with a common search space (CSS) for monitoring system information, the active DL BWP being a subset of a total bandwidth of a serving cell (a source base station determines that a handover of the terminal is to take place, and that corresponding information should be sent to said terminal so that said terminal is able to configure E-CSS (E-CSS in interchangeable with E-PDCCH, or enhanced physical 
	Nogami does not expressly disclose receiving, from a base station, a radio resource control (RRC) message including the system information of the serving cell, in case that the active DL BWP is not configured with the CSS.
	Kwon discloses receiving, from a base station, a radio resource control (RRC) message including the system information of the serving cell, in case that the active DL BWP is not configured with the CSS (a UE receives RRC signaling that includes system information for a serving cell, for the purpose of configuring a common search space for the downlink allocation for said UE (the downlink allocation is therefore not yet configured with the common search space), according to [0065]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami with Kwon by receiving, from a base station, a radio resource control (RRC) message including the system information of the serving cell, in case that the active DL BWP is not configured with the CSS.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent collisions between various terminals accessing a wireless network (Kwon:  [0007]).

s 2, 4, 7, 9, 12-13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Kwon as applied to claims 1, 6, 11, and 14 above, further in view of Blankenship et al., U.S. Patent Application Publication 2019/0215815 (hereinafter Blankenship).
	Regarding claim 2, the combination of Nogami and Kwon discloses all the limitations of claim 1.	Neither Nogami nor Kwon expressly discloses transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change.
	Blankenship discloses transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change (a paging occasion for a UE is modified, whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change.

	Regarding claim 4, the combination of Nogami and Kwon discloses all the limitations of claim 1.
	Neither Nogami nor Kwon expressly discloses transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information on at least one of the ETWS notification or the CMAS notification.
	Blankenship discloses transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information on at least one of the ETWS notification or the CMAS notification (a paging message may relate to a ETWS notification or a CMAS notification, according to [0048]-[0049], whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate long battery lives for Internet of Things devices (Blankenship:  [0002]-[0007]).
	Regarding claim 7, the combination of Nogami and Kwon discloses all the limitations of claim 6.
	Neither Nogami nor Kwon expressly discloses receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.
	Blankenship discloses receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging (a paging occasion for a UE is modified, whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.

	Regarding claim 9, the combination of Nogami and Kwon discloses all the limitations of claim 6.
	Neither Nogami nor Kwon expressly discloses receiving, from the base station, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.
	Blankenship discloses receiving, from the base station, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging (a paging message may relate to a ETWS notification or a CMAS notification, according to [0048]-[0049], whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by receiving, from the base station, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.

	Regarding claim 12, the combination of Nogami and Kwon discloses all the limitations of claim 11.	Neither Nogami nor Kwon expressly discloses transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change.
	Blankenship discloses transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change (a paging occasion for a UE is modified, whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by transmitting, to the terminal, information indicating a system information change in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information indicating the system information change.

	Regarding claim 13, the combination of Nogami and Kwon discloses all the limitations of claim 11.
	Neither Nogami nor Kwon expressly discloses transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information on at least one of the ETWS notification or the CMAS notification.
	Blankenship discloses transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging, wherein the paging occasion is monitored by the terminal for the information on at least one of the ETWS notification or the CMAS notification (a paging message may relate to a ETWS notification or a CMAS notification, according to [0048]-[0049], whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by transmitting, to the terminal, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate long battery lives for Internet of Things devices (Blankenship:  [0002]-[0007]).
	Regarding claim 15, the combination of Nogami and Kwon discloses all the limitations of claim 14.
	Neither Nogami nor Kwon expressly discloses receiving, from the base station, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.
	Blankenship discloses receiving, from the base station, information on at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging (a paging message may relate to a ETWS notification or a CMAS notification, according to [0048]-[0049], whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate long battery lives for Internet of Things devices (Blankenship:  [0002]-[0007]).
	Regarding claim 22, the combination of Nogami and Kwon discloses all the limitations of claim 14.
	Neither Nogami nor Kwon expressly discloses receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.
	Blankenship discloses receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging (a paging occasion for a UE is modified, whereby the UE monitors a paging CSS using valid downlink subframes, according to [0031]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Blankenship by receiving, from the base station, information indicating a system information change in a paging occasion by monitoring the paging occasion, in case that the active DL BWP is configured with the CSS to monitor paging.
.

7.	Claims 5, 10, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Kwon as applied to claims 1, 6, 11, and 14 above, further in view of Drapkin, U.S. Patent Application Publication 2014/0179255 (hereinafter Drapkin).
Regarding claim 5, the combination of Nogami and Kwon discloses all the limitations of claim 1.
Neither Nogami nor Kwon expressly discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.
Drapkin discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification (ETWS notifications are received in a SIB, according to [0082], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Drapkin such that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.

Regarding claim 10, the combination of Nogami and Kwon discloses all the limitations of claim 6.
Neither Nogami nor Kwon expressly discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.
Drapkin discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification (ETWS notifications are received in a SIB, according to [0082], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Drapkin such that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the broadcast of emergency messages to mobile devices (Drapkin:  [0004]).
Regarding claim 16, the combination of Nogami and Kwon discloses all the limitations of claim 14.

Drapkin discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification (ETWS notifications are received in a SIB, according to [0082], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Drapkin such that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the broadcast of emergency messages to mobile devices (Drapkin:  [0004]).
Regarding claim 21, the combination of Nogami and Kwon discloses all the limitations of claim 11.
Neither Nogami nor Kwon expressly discloses that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami as modified by Kwon with Drapkin such that the system information includes information corresponding to at least one of a system information block 1 (SIB1), an SIB associated with an ETWS notification, or an SIB associated with a CMAS notification.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the broadcast of emergency messages to mobile devices (Drapkin:  [0004]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645